 

 

 

 

 

 

 

 

 

| USDC SDNY
|| DOCUMENT
) ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT || DOC #:
SOUTHERN DISTRICT OF NEW YORK | DATE FILED: | |-2\-\§
x
ESTHEFANY HEREDIA, et al. : 17-cv-6219 (RWL)
Plaintiffs, - AMENDED ORDER

REPLACING DKT. 104
- against -

AMERICARE, INC., et al.

Defendants. :
Xx

 

ROBERT W. LEHRBURGER, United States Magistrate Judge.

In a Fair Labor Standards Act wage-and-hour case such as this, the court must
consider whether a proposed settlement agreement is fair and reasonable and the subject
of an arms-length negotiation, not an employer's overreaching. See Cheeks v. Freeport
Pancake House, 796 F.3d 199 (2d Cir. 2015).

The Court previously rejected the Settlement Agreement submitted to the Court
for approval in connection with the collective portion of this case. Since then, Plaintiffs’
counsel has provided the Court with retainer agreements with his clients as well as citation
to additional authorities. In light of the foregoing, and given that the attorneys’ fees to be
paid to Plaintiffs’ counsel are considerably less than his lodestar, the Court finds the
distribution of funds as between client and counsel in this particular case to be fair and
reasonable.

The Court assisted in mediating the settlement of this action and has carefully
reviewed the Settlement Agreement as well as the parties’ supporting letter. In
considering whether to approve the Settlement Agreement, the Court has taken into
account, without limitation, prior proceedings in this action; the attendant risks, burdens,

and costs associated with continuing the action; the range of possible recovery; whether
the Settlement Agreement is the product of arm’s length bargaining between experienced
counsel or parties; the amount of attorney's fees; and the possibility of fraud or collusion.
Considering all the circumstances, the Court finds that the Settlement Agreement is fair
and reasonable and hereby approved.

This case shall remain open for proceedings addressing the individual claims.

SO ORDERED,

a fo Co
ZL vy

ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE

 

Dated: November 21, 2019
New York, New York

Copies transmitted to all counsel of record.
